FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2022

                                     No. 04-22-00270-CV

                                    John P. BOERSCHIG,
                                   Appellant/Cross-Appellee

                                               v.

                    RIO GRANDE ELECTRIC COOPERATIVE, INC.,
                             Appellee/Cross-Appellant

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4205
                         Honorable Roland Andrade, Judge Presiding


                                        ORDER
        Appellant’s and cross-appellant’s briefs are currently due on November 16, 2022. On
November 8, 2022, the parties filed a joint motion requesting an extension of time to file the
briefs until January 6, 2023, for a total extension of fifty-one days. After consideration, we
GRANT the motion and ORDER appellant and cross-appellant to file their briefs by January 6,
2023. Appellee’s and cross-appellee’s response briefs will be due thirty days after the filing of
the parties’ opening briefs, and any reply briefs will be due twenty days after the filing of the
appellee’s and cross-appellee’s briefs. See TEX. R. APP. P. 38.6(b), (c).



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court